DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/13/2022 has been entered.  Claims 2-21 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US PATENT 8016178 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a surgical instrument with a buttress attached with an anchor inserted into a constriction slot that is open ended on the edge of the cartridge or anvil.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-21 is/are rejected under 35 U.S.C. 103 as obvious over Marczyk et al. (US 20080314960 A1) in view of Shelton, IV (US 20060025816 A1).
Regarding claim 2, Marczyk et al. discloses a tool assembly (16) for a surgical fastening apparatus (10), the tool assembly comprising: a cartridge assembly  (22) and an anvil assembly (20), at least one of the cartridge assembly or anvil assembly being movable in relation to the other of the cartridge assembly and anvil assembly (figs. 1-11 and 18-42); at least one surgical buttress (buttress pads 24, 26) releasably secured to a tissue contacting surface of at least one of the anvil assembly or the cartridge assembly  ([0102-0104], figs. 1-11 and 18-42),
the at least one surgical buttress secured to the at least one of the anvil assembly or the cartridge assembly by at least one connecting member (130/182/192), the at least one of the cartridge assembly and anvil assembly configured to receive a portion of the at least one connecting member ([0096-0109] figs. 18-42); and 
a release assembly (36 and/or 118) operatively associated with the at least one of the anvil assembly and the cartridge assembly, wherein the release assembly is actuatable to engage and push the at least one connecting member (130/182/192) from a constriction slot (136 and/or 78 figs. 18-42) and release the at least one buttress from the respective tissue contacting surface  wherein the constriction slot is an open ended slot formed in a side edge of at least one of the cartridge assembly or the anvil assembly ([0089-0109] figs. 18-42). 
Marczyk et al. fails to disclose the release assembly pushes the at least one connecting member from a constriction slot in a direction laterally outward and transverse to a longitudinal axis of the tool assembly.
Shelton, IV teaches a tool assembly (14) for a surgical fastening apparatus (10), the tool assembly comprising: a cartridge assembly  (80/54) and an anvil assembly (26), at least one of the cartridge assembly or anvil assembly being movable in relation to the other of the cartridge assembly and anvil assembly ([0041-0054], figs. 1-7); at least one surgical buttress (buttress pads 22, 24) releasably secured to a tissue contacting surface of at least one of the anvil assembly or the cartridge assembly ([0041-0054], figs. 1-7), 
the at least one surgical buttress secured to the at least one of the anvil assembly or the cartridge assembly by at least one connecting member (50/98/100), the at least one of the cartridge assembly and anvil assembly configured to receive a portion of the at least one connecting member ([0054-0055] figs. 1-7); and 
a release assembly (EAP actuators 74/76/86/88 or 20/124) operatively associated with the at least one of the anvil assembly and the cartridge assembly, wherein the release assembly is actuatable to engage and push the at least one connecting member (50/98/100) from a constriction slot (136 and/or 78 figs. 18-42), in a direction laterally outward and transverse (upward and laterally/transverse) to a longitudinal axis of the tool assembly (50/100 has latch arms 50, 52 respectively that urged outwardly [0043-0055], and release the at least one buttress from the respective tissue contacting surface ([0041-0055], figs. 1-11).  Shelton, IV also teaches another release assembly (144) that pushes the at least one connecting member from a constriction slot in a direction laterally outward and transverse to a longitudinal axis of the tool assembly having a buttress (24’ [0056], figs. 12-15).
Given the teachings of Marczyk et al. to have a buttress attached to a jaw/anvil/cartridge with a plurality of connecting members inserted into a constriction slot with a release assembly pushing the connecting member from the constriction slot, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the release assembly to push the at least one connecting member from a constriction slot in a direction laterally outward and transverse to a longitudinal axis of the tool assembly for improved connection and release purposes as taught by Shelton, IV.
Regarding claims 9 and 16, Marczyk et al. discloses a tool assembly (16) for a surgical fastening apparatus (10), the tool assembly comprising: a cartridge assembly  (22) and an anvil assembly (20), disposed in opposing relation to one another configured to be approximated toward each other (figs. 1-11 and 18-42); at least one surgical buttress (buttress pads 24, 26) releasably secured to a tissue contacting surface of at least one of the anvil assembly or the cartridge assembly  ([0102-0104], figs. 1-11 and 18-42), by at least one anchor member/securing member (130/182/192); wherein the at least one securing member extends through a tissue contacting surface of the at least one of the cartridge assembly or anvil assembly ([0089-0104], figs. 1-11 and 18-42) and 
a release assembly (36 and/or 118) in mechanical communication with the at least one anchor member/securing member, wherein the release assembly is actuatable to push the at least one anchor member (130/182/192) from a constriction slot (136 and/or 78 figs. 18-42) such that the at least one anchor member is urged to release the at least one surgical buttress from the respective tissue contacting surface wherein the constriction slot is an open ended slot formed in a side edge of at least one of the cartridge assembly or the anvil assembly ([0089-0109] figs. 18-42) and wherein actuation of the surgical fastening apparatus transitions the release assembly between the first and second conditions (when the stapler is actuated the release assembly 36/118 is actuated to drive the anchor member/securing member, in the first condition the release assembly is disengaged from the at least one securing member, and in the second condition the release assembly exerts a force on the at least one securing member such that the at least one securing member is pushed from a constriction slot, during actuation by the release assembly, wherein the constriction slot is an open ended slot formed in a side edge of at least one of the cartridge assembly or the anvil assembly ([0089-0109] figs. 18-42).
Marczyk et al. fails to disclose the release assembly pushes the at least one anchor/securing member from a constriction slot in a direction laterally outward and transverse to a longitudinal axis of the tool assembly and in the second condition the release assembly exerts a force on the at least one securing member such that the at least one securing member is pushed from a constriction slot, in a direction laterally outward and transverse to a longitudinal axis of the tool assembly, during actuation by the release assembly.
Shelton, IV teaches a tool assembly (14) for a surgical fastening apparatus (10), the tool assembly comprising: a cartridge assembly  (80/54) and an anvil assembly (26), at least one of the cartridge assembly or anvil assembly being movable in relation to the other of the cartridge assembly and anvil assembly ([0041-0054], figs. 1-7); at least one surgical buttress (buttress pads 22, 24) releasably secured to a tissue contacting surface of at least one of the anvil assembly or the cartridge assembly ([0041-0054], figs. 1-7), 
the at least one surgical buttress secured to the at least one of the anvil assembly or the cartridge assembly by at least one connecting member (50/98/100), the at least one of the cartridge assembly and anvil assembly configured to receive a portion of the at least one connecting member ([0054-0055] figs. 1-7); and 
a release assembly (EAP actuators 74/76/86/88 or 20/124) operatively associated with the at least one of the anvil assembly and the cartridge assembly, wherein the release assembly is actuatable to engage and push the at least one connecting member (50/98/100) from a constriction slot (320, 704 or 334 fig. 27), in a direction laterally outward and transverse (upward and laterally/transverse) to a longitudinal axis of the tool assembly (50/100 has latch arms 50, 52 respectively that urged outwardly [0043-0055], and release the at least one buttress from the respective tissue contacting surface ([0041-0055], figs. 1-11).  Shelton, IV also teaches another release assembly (144) that pushes the at least one connecting member from a constriction slot in a direction laterally outward and transverse to a longitudinal axis of the tool assembly having a buttress (24’ [0056], figs. 12-15).
Given the teachings of Marczyk et al. to have a buttress attached to a jaw/anvil/cartridge with a plurality of anchor members inserted into a constriction slot with a release assembly pushing the anchor member from the constriction slot, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the release assembly to push the at least one anchor member/securing member from a constriction slot in a direction laterally outward and transverse to a longitudinal axis of the tool assembly and in the second condition the release assembly exerts a force on the at least one securing member such that the at least one securing member is pushed from a constriction slot, in a direction laterally outward and transverse to a longitudinal axis of the tool assembly, during actuation by the release assembly for improved connection and release purposes as taught by Shelton, IV. 
Regarding claim 3-4, 6, 11, 13, and 18-19, Marczyk et al. teaches the at least one connecting member (130/182/192) extends through the tissue contacting surface of the at least one of the cartridge assembly or anvil assembly ([0089-0109] figs. 18-42), wherein at least one of the cartridge assembly and anvil assembly includes a slot (clip slots 132) for the receipt of the at least one connecting member (130/182/192).  Shelton, IV also teaches the release assembly includes a pusher (EAP actuators 74/76/86/88 or 20/124) that is in operative association with the slot (78/79, 94/96 or 130), the pusher being movable to push the end of the at least one connecting member out of the slot ([0054-0055], figs. 1-11).

Claim(s) 5, 7-8, 12, 14-15, and 20-21 is/are rejected under 35 U.S.C. 103 as obvious over Marczyk et al. (US 20080314960 A1) in view of Shelton, IV (US 20060025816 A1) and further in view of Frater et al. (US 5902312 A).
Regarding claims 5, 7, 12, 14, and 20, Marczyk et al. teaches the at least one connecting member is a suture (reverse staples 182 and clips 130 “degradable material which will dissolve within the body over time” [0086, 0104]), wherein the at least one connecting member is a suture (130/182) engaging the surgical buttress and the cartridge assembly or the anvil assembly ([0089-0109] figs. 18-42). 
In the alternative, if a staple is argued to not be a suture-
Frater teaches that it is old and well Known in the art to provide a stapler containing buttress 112, which is anchored onto a stapler through the use of suture lines (see figures 9-12 and col. 4, lines 27-63) and teaches having the suture knotted at bridge 118.
Given the teachings of Marczyk et al. to have staple connecting members made degradable material, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the at least one connecting member/staple to be a suture, knotted suture as taught by Frater for improved connection and release purposes.
Regarding claims 8, 15, and 21, Marczyk et al. fails to teach the at least one connecting member (50/98/100), is pushed in a direction parallel and upward and laterally/transverse to the respective tissue contacting surface.  Shelton, IV teaches at least one connecting member (50/98/100), is pushed in a direction parallel to the respective tissue contacting surface (EAP actuators 74/76/86/88 or 20/124) and Shelton, IV teaches at least one connecting member (320) is pushed in a direction parallel to a respective tissue contacting surface (316/318 [0059], figs. 21).
Frater teaches that it is old and well Known in the art to provide a stapler containing buttress 112, which is anchored onto a stapler through the use of suture lines and teaches having the sutures/connecting members is pushed in a direction parallel to a respective tissue contacting surface (see figures 9-12 and col. 4, lines 27-63).
Given the teachings of Marczyk et al. to have at least one connecting member (50/98/100), is pushed in a directions parallel and upward and laterally/transverse the respective tissue contacting surface, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the sutures/connecting members to be pushed in a direction parallel to a respective tissue contacting surface as taught by Frater for improved connection and release purposes.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner suggest providing more structure features for the release assembly.



 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731